Citation Nr: 0307873	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  99-17 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for spondylolysis at L5, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that continued the veteran's evaluation for his 
service connected spondylolysis at a 10 percent evaluation.  
During the course of this appeal, the veteran was awarded a 
20 percent evaluation for this disability, from the date of 
his claim for an increased rating.  The veteran continues to 
disagree with the level of evaluation assigned.  This case 
has been previously remanded by the Board twice, in May 2000 
and November 2000.  A hearing before the undersigned Veterans 
Law Judge at the RO (i.e. a travel board hearing) was held in 
July 2000.


REMAND

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The Board notes that, in this case, the RO has undertaken 
virtually no development to assist the veteran.  In 
particular, the Board notes that the veteran, in a Travel 
Board hearing dated July 2000, indicated that he was 
currently receiving treatment for his back disability from 
Dr. William H. Dillin, and had a further appointment with 
this doctor in less than a month; however, although this 
claim was subsequently returned to the RO for further 
development, no attempt was made to obtain further treatment 
records from this physician.   The Board finds that an 
attempt must be made to secure these and any other relevant 
treatment records not associated with the claims folder.  

Further, the Board notes that the most recent VA examination 
conducted in regard to this claim was in April 1999, four 
years ago.  The veteran indicated in his Travel Board hearing 
in July 2000 that he felt a further evaluation of his back 
with an MRI would be warranted.  The Board is of the opinion 
that further evaluation should be accomplished, with an 
examiner having the option to request an MRI of the veteran's 
back.

Finally, the Board notes that the veteran has not been 
specifically informed of the evidence necessary to 
substantiate his claim, nor has the veteran been informed of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant, as required under the new 
law, as noted above.  As such, the RO must, on remand, ensure 
that all development required under the Veterans Claims 
Assistance Act of 2000 has been undertaken in regards to this 
claim.

The Board regrets that a further remand is necessary in this 
case, causing additional delay of the veteran's claim; 
however, additional development must be undertaken in this 
case to ensure that the veteran receives every possible 
consideration of due process in this case.




Accordingly, this case is REMANDED for the following 
development:

1.	The RO should obtain the names and 
addresses of all medical care 
providers who have treated the veteran 
for his back disability.  After 
securing any necessary release(s), the 
RO should request copies of all 
indicated records which have not been 
previously secured and associated with 
the claims folder, to include any 
records from Dr. William H. Dillin, 
from August 1999 to present.  If the 
search for any requested records 
yields negative results, that fact 
should clearly be documented in the 
veteran's claim file, and he should be 
so notified.

2.	After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA orthopedic examination 
to determine the nature, extent, and 
etiology of any back disability found 
to be present.  It is imperative that 
the examiner who is designated to 
examine the veteran reviews the 
evidence in the claims folder, to 
specifically include the veteran's 
service medical records; and 
acknowledges such review in the 
examination report.  All necessary 
tests and studies should be 
accomplished, to include an MRI study 
of the veteran's back, if the examiner 
believes such a study is warranted, 
and all clinical findings should be 
set forth in detail.  Based on a 
review of the records contained in the 
claims folder and results of the 
orthopedic examination, the examiner 
is asked to provide an opinion as to 
what specific back disabilities the 
veteran has, and which disabilities 
are related to the veteran's service-
connected spondylolysis of L5, or are 
related to service in any way, and 
which are not related to service.  As 
to any service connected disabilities 
found, the examiner is asked to 
specifically provide any range of 
limitation of motion due to the 
veteran's service connected 
disabilities, and whether the veteran 
suffers from any muscle spasm or 
intervertebral disc syndrome due to 
his service connected conditions.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record.

3.	To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.	The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107, are 
fully complied with and satisfied.

5.	After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
claim on appeal in light of all 
pertinent evidence and legal 
authority.  The RO must provide 
adequate reasons and bases for its 
determination.

If the benefit sought on appeal remains denied, the RO should 
furnish to the veteran and his representative an appropriate 
supplemental statement of the case, and afford him the 
opportunity to provide written or other argument in response 
thereto before the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




